Exhibit 10.39

RETIREMENT AGREEMENT BETWEEN

JOHNSONDIVERSEY, INC. AND JOANNE BRANDES

 

Date:

   January 5, 2007   

From:

   Curt Johnson    PERSONAL & CONFIDENTIAL

To:

   JoAnne Brandes   

The following sets forth our mutual agreement (“Agreement”) regarding your
separation from the Company:

1. Salary Continuation. Your last day of work will be January 31, 2007
(“Termination Date”). The Company will pay you an amount equal to one times the
sum of your annual base salary ($460,000) and performance bonus objective
(“PBO”) at your 2006 target rate ($299,000) as salary continuation for 12 months
following the Termination Date. Payments of this salary continuation amount of
$759,000 will be paid in equal installments at the times and in the manner
consistent with Company payroll practices for executive employees. Payments will
have all federal, state and local taxes deducted, as applicable.

2. Health Benefits. The medical, dental and vision coverage you elected under
the JohnsonDiversey Choice Benefits Program will cease on your Termination Date.
At your option, you may continue your coverage for a period of 18 months under
COBRA. Please contact the JDI Service Center at (866) 391-0760 for more detailed
information. At the end of the 18-month period, you will be eligible for retiree
medical benefits as provided under our plan as in effect from time to time. Your
retiree medical premiums will be based on your age as of your Termination Date.
The Company will pay you a cash lump sum payment of $30,500 within 30 days
following your Termination Date to cover the sum of the present value of the
estimated difference in retiree medical premiums that you will be required to
pay based on your age as of your Termination Date and those that you would have
paid had you been age 55 at your Termination Date and the estimated tax
consequences of the payment.

3. COBRA Assistance. If you elect COBRA, the Company will subsidize the medical,
vision and dental rates for the 18 months’ coverage period so that for the same
coverage you will pay the same amount of contribution as if you were an active
employee.

4. Retiree Medical Savings Account (RMSA). You will retain any RMSA Employee and
Company Accounts to be used for payment of healthcare expenses.

5. Life Insurance. You will receive Company-paid retiree life insurance of
$15,000 and you will have the option of purchasing additional retiree life as
provided under our plan as in effect from time to time. For options regarding
retiree life insurance and on converting any additional life insurance coverage,
please contact the JDI Service Center.



--------------------------------------------------------------------------------

6. Choice Benefits. As with the health benefits, the coverage you elected will
cease on your Termination Date.

7. Service Recognition Award. In recognition of your career with the Company,
the Company will pay you $1,130,000 in cash, one-half to be paid on the first
anniversary of the Termination Date and one-half on the second anniversary of
the Termination Date.

8. Supplemental Executive Retirement Plan. As of the first day of the month
following your Termination Date, you will be paid under the JohnsonDiversey,
Inc. Supplemental Executive Retirement Plan a cash lump sum payment equal to the
actuarial equivalent value of a $50,000 annual retirement benefit commencing at
attainment of age 55 on a single-life basis.

9. 2006 PBO. You will receive a 2006 PBO payment based on actual performance.
This payment will be made on or before March 31, 2007 at the time the Company
pays such bonuses to other participants.

10. 2006-08 Cash LTIP. You will receive a prorated Cash LTIP payment for the
2006-08 performance cycle based on actual performance, with your prorated
entitlement to be one-third of the otherwise earned benefit. This payment will
be made after the end of the 2006-08 performance cycle and on or before
March 31, 2009 at the time the Company pays awards for the 2006-08 performance
cycle to other participants.

11. 2006 Transition Performance Award. You will receive a 2006 transition
performance award payment based on actual performance. The final payment of such
award will be made during June 2007 at the time the Company makes final payments
of such awards to other participants.

12. 2006 Profit Hunt Incentive Award. You will receive a 2006 profit hunt
incentive award based on actual performance. This payment will be made on or
before March 31, 2007 at the time the Company pays such bonuses to other
participants.

13. JohnsonDiversey Retirement Plan/Non-qualified Retirement Plan. Your vested
benefits under these plans at your Termination Date will be available to you
pursuant to their terms. You will receive more detailed information.

14. 401(k) Plan. You will continue to participate in the 401(k) Plan based on
your base salary up to your Termination Date. Your Plan account will be based on
the date of distribution of your account to you. To access your 401(k) account,
please call Fidelity at (800) 890-4015.

15. Outplacement Assistance. For one year following your Termination Date, the
Company will provide the services of the outplacement firm of Right Management
to assist you in your effort to secure other employment.

16. Separation Pay. You will be entitled following your Termination Date to 14
weeks’ of your base salary (the annual rate of which is $460,000) as provided
under the Company’s formal separation pay policy.

 

- 2 -



--------------------------------------------------------------------------------

17. Flexible Spending Account. You will be entitled on July 1, 2007 to a payment
of up to $10,000 for reimbursement of retirement/financial planning service
expenses incurred after January 1, 2007 and prior to July 1, 2007.

18. All Other Benefits. All other benefits not specifically mentioned above
cease as of your Termination Date, and you will not be entitled to any awards
under our annual or long-term bonus or incentive plans (including PBO,
cash/equity LTIP, and profit hunt incentive awards) for 2007 or later years.
Your 2001 special restricted stock grant with a grant date of December 10, 2001
(including the added cash benefit under a SERP providing for a payment
thereunder equal to the difference between the value of the restricted stock at
the time of vesting and the value if the shares were valued at $139.25 per
share) will be forfeited on your Termination Date in accordance with its terms.
You will be paid for unused 2006 vacation days plus 1/12th of your 2007 vacation
in accordance with Company policy and the requirements of Wisconsin law.

19. Corporate Credit Card. You agree to file all expense reports on your
Mastercard Corporate Credit Card on or before your Termination Date. If any
amount remains outstanding, you agree that the Company will withhold said amount
from any monies due you under this Agreement.

20. Return of Company Property. As soon as reasonably practicable but in no
event later than your Termination Date, you shall return all Company-owned
property in your possession, including but not limited to all keys to buildings
or property, credit cards, files, equipment, software and computers, documents
and papers (including but not limited to reports, Rolodexes, sales data, product
lists, business plans, financial information, corporate governance materials,
notebook entries, and files), telephone cards, cellular telephone(s), all
Confidential Information, as defined herein, and all other Company property in
accordance with Company guidelines.

21. Release. In consideration of the Company’s provision for the severance
payments provided above, you agree, on behalf of yourself, your spouse or any
former spouse, dependents, heirs, attorneys, successors and assigns, to release,
hold harmless and forever discharge JOHNSONDIVERSEY, INC., as well as its parent
companies, subsidiaries, affiliates, successors, predecessors, employees,
agents, directors and officers, past and present, stockholders and estates in
their individual and business capacities, jointly and severally, (collectively
referenced herein as “the Released Parties”), from any and all claims, damages,
fees, costs or other equitable, legal, statutory or common law relief for any
causes of action, obligations, contracts, torts, claims, costs, penalties,
fines, liabilities, attorneys’ fees, demands or suits, of whatever kind or
character, known or unknown, fixed or contingent, liquidated or unliquidated,
whether asserted or unasserted, arising out of or related to your prior
employment with the Company, your termination from employment with the Company,
any employment agreements, policies or practices governing terms of your
employment, and any acts or omissions by the Company or any of the Company’s
current and former officers, directors, shareholders, principals, attorneys,
agents, employees, affiliates, parent companies, subsidiaries, successors and
assigns, at any time up through the Effective Date of this Agreement. This
Agreement shall specifically apply to, but shall not be limited to, claims for
violation of civil rights, including violations of Title VII of the Civil Rights
Act of 1964, the Equal Pay Act, the Americans With Disabilities Act, the Age

 

- 3 -



--------------------------------------------------------------------------------

Discrimination in Employment Act or any other state or federal statute (or
constitution), including but not limited to any claim based upon race, sex,
national origin, ancestry, religion, age, mental or physical disability, marital
status, sexual orientation or denial of Family and Medical Leave; claims arising
under the Employee Retirement Income Security Act (“ERISA”), or pertaining to
ERISA-regulated benefits; claims arising under the Fair Labor Standards Act,
including any claims for wages, vacation pay, severance pay, bonus compensation,
commissions, deferred compensation, other remuneration of any kind or character;
claims for violations of any federal, state or local laws governing employment
or labor relations; claims for any obligations, agreements, express or implied
contracts; claims for defamation, invasion of privacy, assault and battery,
intentional or negligent infliction of emotional distress, negligence, gross
negligence, estoppel, conspiracy or misrepresentation; express or implied duties
of good faith and fair dealing; wrongful discharge, violations of public policy;
and/or torts for any and all alleged acts, omissions or events up through the
Effective Date of this Agreement.

22. Older Worker Benefit Protection Act. This Agreement is intended to comply
with the terms of the Older Workers’ Benefit Protection Act. Accordingly, you
acknowledge that you have been advised of the following rights:

a. You understand that state and federal laws, including the AGE DISCRIMINATION
IN EMPLOYMENT ACT, prohibit employment discrimination based upon age, sex,
martial status, race, color, national origin, ethnicity, religion, sexual
orientation, veteran’s status and disability. You further acknowledge and agree
that, by signing this Agreement, you agree to waive any and all such claims, and
release the Company as well as the other Released Parties from any and all such
claims.

b. You acknowledge that you have been advised in writing to consult with an
attorney and have been provided with a reasonable opportunity to consult with an
attorney prior to signing this Agreement, which contains a general release and
waiver of claims.

c. You acknowledge that the consideration required to be paid pursuant to the
terms of this Agreement includes certain payments to which you otherwise would
not be entitled, and that you are being paid these additional payments in
consideration for signing this Agreement.

d. You acknowledge that you have been provided with a minimum of TWENTY-ONE
(21) DAYS after receiving this Agreement, up to and including January 26, 2007
to consider whether to sign this Agreement.

e. You have been informed that, in the event that you sign this Agreement, you
have another SEVEN (7) DAYS to revoke it. To revoke, you agree to deliver a
written notice of revocation to Edward F. Lonergan, President and Chief
Executive Officer, (with a cc to Todd Blazei, Vice President, Total Rewards),
JohnsonDiversey, Inc., 8310 16th Street, P.O. Box 902, Sturtevant, WI
53177-0902, prior to 5 PM on the seventh day after signing. THIS AGREEMENT DOES
NOT BECOME EFFECTIVE UNTIL EXPIRATION OF THIS SEVEN DAY PERIOD.

 

- 4 -



--------------------------------------------------------------------------------

f. The consideration required to be paid under this Agreement will not be paid
until the aforesaid rescission period has expired without you exercising your
right of rescission and all terms of this Agreement are fulfilled.

23. Confidential Information. You agree to keep strictly confidential, and will
not disclose to any third party in any manner, directly or indirectly, any
Confidential Information. You agree that all such information shall be held in
strictest confidence and not published or otherwise disclosed in any manner or
to any degree. You further agree that you will not, for your own behalf or on
behalf of any other person or entity, use any Confidential Information for the
purpose of engaging in any business activity similar to that in which you
engaged during your employment with the Company.

a. For purposes of this Agreement, “Confidential Information” shall mean all
information, whatever its nature and form and whether obtained orally, by
observation, from written materials, or otherwise obtained by you during or as a
result of your employment with the Company or in connection with your
affiliation with any entity which has been acquired by or merged into the
Company, and relating to any research, technical, manufacturing, business or
commercial activities or plans of the Company, whether made or conceived by you
or otherwise, or any information regarding any business, and/or personal affairs
of any present or former directors, officers, stockholders and/or employees of
the Company or any affiliate or subsidiary companies of the Company to which you
have been privy during the time that you were an employee of this Company,
except such information as is generally available to the public. By way of
illustration, but without limitation, “Confidential Information” includes
formulas, systems, methods, programs, processes, compilations of technical and
non-technical information, inventions, discoveries and improvements, designs,
drawings, blueprints, software, product ideas, concepts, prototypes, features,
techniques, procedures, and all ideas related to actual or anticipated business
or research and development of the Company, whether patented or patentable, and
business and customer information including but not limited to product
announcement dates, marketing objectives and strategies, financial projections,
planned product or services offerings, advertising and promotional materials,
forms, patterns, lists of past, present or prospective licenses, licensees,
clients and customers, and their addresses, needs, personnel, characteristics,
and the like, and data prepared for, stored in, processed by or obtained from an
automated information system belonging to or in the possession of the Company.

b. If you are required by order of a court or other governmental authority to
disclose any Confidential Information, you agree to promptly notify the Company
in advance of any disclosure so that the Company may attempt to obtain an
appropriate protective order.

c. As a material term of this Agreement, you agree to comply in all respects
with the terms of the Agreement to Respect Proprietary Rights and Non-Compete
(the “Non-Compete”) that you signed. You acknowledge and agree that the
Non-Compete remains in full force and effect notwithstanding the termination of
your employment with the Company. The terms of the Non-Compete are hereby
incorporated by reference. You reaffirm the terms of the Non-Compete and agree
that (a) by executing this

 

- 5 -



--------------------------------------------------------------------------------

Agreement you are agreeing to all of the terms of the Non-Compete as if you
signed that document anew, and (b) the payments you are receiving and/or are to
receive under this Agreement is consideration for the obligations you have under
the Non-Compete.

24. Non-Solicitation. For a period of three (3) years after your termination,
you shall not in any manner, directly or indirectly, induce or attempt to induce
any employee of the Company to quit or abandon his or her employment with the
Company, or any parent company, subsidiary or affiliate.

25. Confidentiality. The Parties agree that neither party, nor anyone acting in
on her/its behalf shall initiate or cause to be initiated any publicity or any
oral or written communication whatsoever concerning the terms of this Agreement
and, with the exceptions stated herein below, shall forever hold confidential
and not make public to anyone, in particular, current and past employees of the
Company, whether by oral or written communications or otherwise, said terms,
except only: (a) as may be required by the Company to comply with securities
laws and regulations; (b) to the extent as may be absolutely necessary to
accomplish financial planning, tax planning and the filing of income tax
returns; (c) to the extent as may be absolutely necessary to enforce the terms
of this Agreement; (d) to the extent as may be compelled by court order; or
(e) to spouses or immediate family members. Any breach of this section shall be
considered a material breach of the Agreement.

26. Non-Disparagement. You agree that you will not make any disparaging or
derogatory remarks or statements about the Company, or the Company’s current and
former officers, directors, shareholders, principals, attorneys, agents or
employees, or your prior employment with the Company. The Company agrees that it
will not make any disparaging or derogatory remarks or statements about you or
your prior employment with the Company. In the event a prospective employer
contacts the Company by any means to verify your prior employment, the only
information that the Company, and its agents or employees will provide will be
your hire date, date of resignation and last position held.

27. Breach of Agreement. The Company shall have the right to terminate any and
all payments to be made to you under this Agreement in the event of your breach
of any of your obligations under this Agreement or under the Non-Compete.

28. Miscellaneous.

a. In the event that the Company is involved in any investigation, litigation,
arbitration or administrative proceeding subsequent to the Termination Date, you
agree that, upon request, you will provide reasonable cooperation to the Company
and its attorneys in the prosecution or defense of any investigation,
litigation, arbitration or administrative proceeding, including participation in
interviews with the Company’s attorneys, appearing for depositions, testifying
in administrative, judicial or arbitration proceedings, or any other reasonable
participation necessary for the prosecution or defense of any such
investigation, litigation, arbitration or administrative proceeding. The Company
agrees to reimburse you for your reasonable expenses in participating in the
prosecution or defense of any investigation, litigation, arbitration or
administrative proceeding, provided that you submit acceptable documentation of
all such expenses.

 

- 6 -



--------------------------------------------------------------------------------

b. This Agreement is made in the State of Wisconsin, and shall in all respects
be interpreted, enforced and governed under the laws of the State of Wisconsin
(exclusive of any rules pertaining to choice of law), or by Federal law where
applicable.

c. The provisions of this Agreement may not be modified by any subsequent
agreement unless the modifying agreement is: (i) in writing; (ii) specifically
references this Agreement; (iii) is signed by you; and (iv) is signed and
approved by an authorized officer of the Company.

d. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof; the Parties have executed this Agreement
based upon the terms set forth herein; the Parties have not relied on any prior
agreement or representation, whether oral or written, which is not set forth in
this Agreement; no prior agreement, whether oral or written, shall have any
effect on the terms and provisions of this Agreement; and all prior agreements,
whether oral or written, are expressly superseded and/or revoked by this
Agreement unless otherwise provided herein.

e. Each provision of this Agreement shall be enforceable independently of every
other provision. Furthermore, in the event that any provision is deemed to be
unenforceable for any reason, the remaining provisions shall remain effective,
binding and enforceable. The Parties further acknowledge and agree that the
failure of any party to enforce any provision of this Agreement shall not
constitute a waiver of that provision, or of any other provision of this
Agreement.

f. The Effective Date of this Agreement shall be seven (7) calendar days after
the date that you sign this Agreement. The date that representatives of the
Company sign this Agreement shall not affect the Effective Date for any purpose
under this Agreement.

g. You agree and understand that this Agreement sets forth and contains all of
the obligations the Company has to you and that you are not entitled to any
other compensation of any kind or description.

h. We advise you to consult an attorney prior to signing this Agreement,
especially in relation to the release stated above. However, each party will
bear their own attorney’s fees and costs in connection with drafting and
negotiation of this Agreement.

i. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.

j. The Company may withhold from any amounts payable under this Agreement all
federal, state and local taxes as the Company is required to withhold pursuant
to any law or government regulation or ruling.

29. Resignation From Positions. Effective as of the Termination Date, you hereby
resign from all your positions with the Company, its subsidiaries and its
affiliates, including as an employee, officer, director, or member of any
committee or board thereof, which you currently hold or in which you currently
serve. From and after the Termination Date, you shall no longer be an employee,

 

- 7 -



--------------------------------------------------------------------------------

officer or director of the Company or any of its subsidiaries or affiliates.

If you are in agreement with all of the terms stated in this Agreement, please
sign both copies where provided below and return one copy to me.

 

/s/ Curt Johnson

Curt Johnson

Accepted and agreed to this 25th day of

January, 2007

 

/s/ JoAnne Brandes

JoAnne Brandes

 

- 8 -